Motion for leave to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for the respondents and files 6 typewritten or 19 mimeographed copies of appellant’s points together with the original record, with this court on or before February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. The order of this court) entered December 1, 1960; is modified accordingly. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.